Case: 3:17-cv-00006-TMR-SLO Doc #: 166 Filed: 05/06/19 Page: 1 of 5 PAGEID #: 5214



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
                                     AT DAYTON

 JOSEPH GUGLIELMO                                :       Case No. 3:17-cv-006
                                                 :
                     Plaintiff,                  :
          vs.                                    :       Judge Thomas M. Rose
                                                 :
 MONTGOMERY COUNTY, OHIO                         :       Magistrate Judge Ovington
 and THE MONTGOMERY COUNTY                       :
 BOARD OF COMMISSIONERS, et al.,                 :       PLAINTIFF’S MOTION IN LIMINE TO
                                                 :       EXCLUDE DETAILS OF PLAINTIFF’S
                         Defendants.             :       ARREST ON JANUARY 15, 2015
                                                 :
                                                 :


                                             MOTION

       Pursuant to FRE 403 and 404, Plaintiff moves this Court to exclude from evidence any

information about Mr. Guglielmo’s arrest leading to his incarceration at Montgomery County

Jail on January 15, 2015.

                                         MEMORANDUM

       This civil rights case challenges Defendants’ use of force against and failure to provide

adequate medical treatment to Plaintiff Joseph Guglielmo on January 15, 2015. At issue is the

use of force against Mr. Guglielmo at the jail, his treatment following the use of force, the extent

of the injuries he suffered, and the County’s liability as a municipality that ratified the

unconstitutional conduct and had a custom of permitting excessive force. Because the facts of

the underlying arrest are not relevant to this case, and because the facts would be unfairly

prejudicial, that motion should be granted to exclude the facts concerning Mr. Guglielmo’s

underlying arrest.




                                                     1
Case: 3:17-cv-00006-TMR-SLO Doc #: 166 Filed: 05/06/19 Page: 2 of 5 PAGEID #: 5215



   A. Under FRE 403, the Underlying Facts of Mr. Guglielmo’s Arrest Should Be
      Excluded Because they are Unfairly Prejudicial.

       Presenting evidence of Mr. Guglielmo’s arrest would invite the jury to make its decision

on improper grounds and thus it should be excluded under Fed. R. Evid. 403 as unfairly

prejudicial. Federal Rule of Evidence 403 requires courts to exclude evidence that is otherwise

relevant if the danger of unfair prejudice outweighs the probative value of the

evidence. Evidence is “unfairly prejudicial” if it is relied upon for other than its “legitimate

probative force” and thus offers “an improper basis of decision.” U.S. v. Gibbs, 182 F.3d 408,

430 (6th Cir. 1999) (punctuation omitted). Rule 403 excludes evidence “when it is likely that the

jury will be moved by a piece of evidence in a manner that is somehow unfair or

inappropriate.” In re Air Crash Disaster, 86 F.3d 498, 538 (6th Cir. 1996). Details of Mr.

Guglielmo’s arrest should be excluded because they have no probative value in this case and

because they are unfairly prejudicial.

       Here, Plaintiff will stipulate that he was arrested at the homeless shelter and was later

booked into the Montgomery County Jail. However, the evidence of Mr. Guglielmo’s arrest has

very little to no probative value in this case. Allowing the jury to hear about Mr. Guglielmo’s

interactions with police that day would offer to the jury an improper basis to weigh the merits of

Mr. Guglielmo’s case. The jury may take Mr. Guglielmo’s actions as signs of bad character

instead of considering whether in this particular instance the use of force was reasonable under

the totality of the circumstances known to the Defendants.

       Because any potential probative value of the circumstances of Mr. Guglielmo’s arrest is

outweighed by the significant risk that a jury would consider it for an improper purpose, the

evidence is inadmissible under Rule 403.




                                                  2
Case: 3:17-cv-00006-TMR-SLO Doc #: 166 Filed: 05/06/19 Page: 3 of 5 PAGEID #: 5216



   B. Under FRE 404, the Underlying Facts of Mr. Guglielmo’s Arrest Should Be
      Excluded Because It is Impermissible Character Evidence

       Federal Rule of Evidence 404 (a) explicitly prohibits the use of evidence of a person’s

character or character trait to prove that a person acted in accordance with that character or trait

on a particular occasion. The Advisory Committee Notes explain the reason for the strict

limitation well:
       Character evidence is of slight probative value and may be very prejudicial. It tends
       to distract the trier of fact from the main question of what actually happened on the
       particular occasion. It subtly permits the trier of fact to reward the good man and to
       punish the bad man because of their respective characters despite what the evidence
       in the case shows actually happened.

Fed. R. Evid. 404, Adv. Comm. Notes 1972 Prop. R. Likewise, Fed. R. Evid. 404 (b)(1) also

prohibits the use of evidence of a crime, wrong, or other act for the purpose of proving a person’s

character in order to show that on a particular occasion the person acted in accordance with the

character. Evidence of a similar crime may be admissible if the proponent can articulate some

other purpose, “such as proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404 (b)(2).

       Where the proponent does advance some other purpose for offering evidence of a prior

crime under Rule 404 (b)(2), the Sixth Circuit has adopted a three step process for determining

the admissibility of such evidence. United States v. Gessa, 971 F.2d 1257, 1261–62 (6th Cir.

1992) (en banc). “The first step requires the district court to decide whether there is sufficient

evidence that the other act in question actually occurred. If so, the district court must decide

whether the evidence of the other act is probative of a material issue other than

character. Finally, if the evidence is probative of a material issue other than character, the

district court must decide whether the probative value of the evidence is substantially

outweighed by its potential prejudicial effect.” United States v. Haywood, 280 F.3d 715, 720

(6th Cir. 2002) (internal citations omitted).

                                                  3
Case: 3:17-cv-00006-TMR-SLO Doc #: 166 Filed: 05/06/19 Page: 4 of 5 PAGEID #: 5217



        Because Mr. Guglielmo’s arrest and the facts of his conduct during the arrest are not

probative of a material issue other than character, they should be excluded. Where evidence of a

plaintiff’s conduct during an arrest has been admitted in excessive force cases, it has been where

evidence of the arrest, conduct, and conviction were “part and parcel” of the incident at the heart

of the § 1983 claim. Greene v. Distelhorst, 116 F.3d 1480, *2-4 (6th Cir. 1997). This is because

“the circumstances surrounding [the] arrest were critical to the determination of whether the

officers used excessive force in arresting [the plaintiff].” Id. *3. Greene is fundamentally

different from Mr. Guglielmo’s situation. He is not alleging excessive force during his arrest by

arresting officers, but after his arrest by jailers, while incarcerated in the Montgomery County

Jail. Conduct during arrest is relevant to analyzing whether force used during arrest was

excessive, but it is not relevant to a later, separate use of force.

        Where prior criminal history has been admitted in consideration of a later use of force, it

was specifically because it was known to the official at the time of the use of force and entered

into the calculation of the risk the plaintiff posed and the amount of force reasonably justified.

Bronzino v. Dunn, 558 Fed.Appx. 613, 614 (6th Cir. 2014) (affirming denial of motion in limine

where official knew criminal history and alleged it was relevant to reasonableness of force used);

Amerson v. Stechly, No. 12-10375, 2015 WL 6436613, *2 (E.D. Mich. Oct. 22, 2015)

(distinguishing Greene because official did not know about conviction at time of use of force).

That is not the case here. Defendant Snyder did not know the circumstances of Mr. Guglielmo’s

arrest that day. As a result, the circumstances of the underlying arrest are not relevant and must

be excluded because they constitute impermissible character evidence.




                                                    4
Case: 3:17-cv-00006-TMR-SLO Doc #: 166 Filed: 05/06/19 Page: 5 of 5 PAGEID #: 5218



   C. CONCLUSION

       For these reasons, this Court should grant this motion and exclude testimony regarding

the circumstances of Mr. Guglielmo’s underlying arrest.

                                                     Respectfully submitted,

 Nathan J. Stuckey (0086789)                         /s/ Jennifer L. Branch
 Attorney for Plaintiff                              Jennifer L. Branch (0038893)
 The Stuckey Firm, LLC                               Trial Attorney for Plaintiff
 735 N. Limestone Street                             Alphonse A. Gerhardstein (0032053)
 Springfield, Ohio 45503                             Gerhardstein & Branch, Co LPA
 P: (937)346-8000                                    441 Vine Street, Suite 3400
 F: (937)717-0070                                    Cincinnati, Ohio 45202
 nstuckey@legalspringfield.com                       (513) 621-9100
                                                     Fax (513) 345-5543
 Douglas D. Brannon (0076603)                        jbranch@gbfirm.com
 BRANNON & ASSOCIATES                                agerhardstein@gbfirm.com
 130 W. Second St.   Suite 900
 Dayton, OH 45402
 Telephone:   (937) 228-2306
 Facsimile:   (937) 228-8475
 E-Mail: dougbrannon@branlaw.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2018, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.

                                                       /s/Jennifer L. Branch
                                                       Attorney for Plaintiff




                                                 5
